Per Curiam.

Action to recover damages for an allege'd trespass upon the plaintiff s land. The record shows the alleged trespass to have been an entry, by the Dvansville and Indianapolis Railroad Company, pursuant to a location of their railroad under their charter, for the purpose of constructing said road' upon the location made.
The suit cannot he, sustained/ The statute provides a mode of redress and it must be followed. New Albany and Salem Railroad Company v. Connelly, 7 Ind. R. 82, and case cited. The President, &c., of the Crawfordsville, &c., Railroad Company v, Wright, 5 Ind. R. 252.
The judgment is reversed with’ costs. Cause remanded, with an order that it be dismissed.